10

11

12

13

14

1S

16

17

18

19

20

21

22

23

24

SHAWN N. ANDERSON r i Le = iD

United States Attorney DISTRICT COL A OF GUAM
LAURA C. SAMBATARO
Assistant U.S. Attorney SEP 18 2019

Suite 500, Sirena Plaza

108 Hernan Cortez Avenue
Hagatfia, Guam 96910-5009
PHONE: (671) 479-4146
FAX: (671) 472-7215

JEANNE G. QUINATA
CLERK OF COURT

Attorneys for the United States of America

IN THE UNITED STATES DISTRICT COURT

FOR THE TERRITORY OF GUAM

90036
UNITED STATES OF AMERICA, CRIMINAL CASE NO. \ 9
INDICTMENT
Plainttt EXTORTION UNDER COLOR OF
° OFFICIAL RIGHT

[18 U.S.C. § 1951]
(Counts 1 to 4)
Vs.
EXTORTION UNDER COLOR OF
OFFICIAL RIGHT

[18 U.S.C. § 1951]

(Counts 5 to 6)

JESSE MENDIOLA BLAS,
TRAVEL ACT BRIBERY

[18 U.S.C. §§ 1952(a)(3) and (b)(2).
(Counts 7 to 13)

NOTICE OF FORFEITURE
Defendant. [18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853,
and 28 U.S.C. § 2461]

 

 

 

ORIGINAL

INDICTMENT - 1 REDACTED

i ad
A bees Ree ees YE

Case 1:19-cr-00036 Document1 Filed 09/18/19 Page 1 of 7

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

THE GRAND JURY CHARGES THAT:
INTRODUCTION
At all times material to this Indictment:

1. The District of Guam is a United States territory. Guam is divided into nineteen villages,
each governed by an elected mayor.

2. Not all residences on Guam receive home delivery of mail from the United States Postal
Service (USPS). To remedy this, the USPS purchased and installed cluster box units (CBUs) in
each village to facilitate mail delivery for residences that do not have home delivery.

3. While the CBUs are maintained by the USPS, the Mayor’s Offices of the respective
villages are responsible for issuing the CBUs to village residents. There are no costs incurred by
postal customers who wish to obtain a mail box, unless a lock is changed or a key is lost, which
would incur a $50 fee payable to the USPS. Each mailbox issued is associated with a deliverable
street address identifiable by the USPS.

4. The Defendant, JESSE MENDIOLA BLAS, was the elected Mayor of the Village of
Yona, a village located on the southeastern side of Guam.

5. As the Mayor of Yona, the Defendant was responsible for issuing CBUs to residents of
Yona who did not have access to home mail delivery. The Defendant was responsible for issuing
these mail boxes to residents free of charge.

6. “Brenda” was a confidential human source posing as a drug trafficker who was interested
in obtaining a mailbox from the Yona CBUs located across from the Yona Mayor’s Office.

7. On the dates alleged herein, the Defendant agreed to provide, and did in fact provide,
Brenda a mail box to enable drug traffickers to securely receive packages of methamphetamine

through the U.S. Mail. The Defendant agreed to receive a portion of the drug proceeds as

INDICTMENT - 2

Case 1:19-cr-00036 Document 1 Filed 09/18/19 Page 2 of 7

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

consideration for providing the mail box.

8. In exchange for money, the Defendant used his position as Mayor of Yona to provide
Brenda with keys to a mail box in the Yona CBUs. Brenda’s continued access to the mail box
was conditioned upon her sharing her proceeds from the drug packages with the Defendant.

9. The Defendant offered to sell a second mail box in the Yona CBUs to Brenda and her
purported drug trafficking co-conspirators in exchange for $15,000. The Defendant informed
Brenda that he had plenty of empty boxes and could change the assigned box each week so that
the drug packages coming in would not be intercepted by law enforcement.

10. When Brenda stopped making payments to the Defendant, the Defendant threatened to
shut down Brenda’s access to the mail box. On March 21, 2019, the Defendant told Brenda that
if he did not receive $8,000 by that night, he would close the mail box the next day.

11. Counts One through Thirteen of the Indictment each re-allege and incorporate by
reference the factual allegations in Paragraphs 1 through 10 of this Indictment as if fully set forth
therein.

COUNTS ONE THROUGH FOUR: EXTORTION UNDER COLOR OF OFFICIAL
RIGHT

 

COUNT DATE DESCRIPTION

 

1 November 21, 2018 | Brenda paid BLAS $300 and in exchange, BLAS assigned
Brenda a mail box in the Yona CBUs.

 

 

 

2 December 11,2018 | BLAS received $2,500 as purported proceeds from a
package that came through in return for continued use of
the mail box

3 December 20, 2018 | BLAS received $5,000 from Brenda in exchange for
continued use of the mailbox

4 January 12,2019 | BLAS received $4,000 from Brenda in exchange for .

continued use of the mailbox

 

 

 

 

 

INDICTMENT - 3

Case 1:19-cr-00036 Document 1 Filed 09/18/19 Page 3 of 7

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

12. On or about the dates listed below, in the District of Guam, the Defendant, JESSE
MENDIOLA BLAS did knowingly attempt to obstruct, delay, and affect in any way and degree
commerce and the movement of articles and commodities in commerce by extortion, as those
terms are defined in Title 18, United States Code, Section 1951(b)(2); that is, Defendant obtained
property not due Defendant or his office, from another, with that person’s consent, under color of
official right, to wit:

All in violation of Title 18, United States Code, Section 1951.

COUNTS FIVE AND SIX: EXTORTION UNDER COLOR OF OFFICIAL RIGHT

13. On or about the dates listed below, in the District of Guam, the Defendant, JESSE
MENDIOLA BLAS did knowingly attempt to obstruct, delay, and affect in any way and degree
commerce and the movement of articles and commodities in commerce by extortion, as those
terms are defined in Title 18, United States Code, Section 1951(b)(2); that is, Defendant
attempted to obtain property not due Defendant or his office, from another, with that person’s

consent, under color of official right, to wit:

 

COUNT DATE DESCRIPTION

 

5 January 15, 2019 | BLAS offered to sell access to another mail box to Brenda and
| her purported associates in exchange for $15,000.

6 March 21,2019 | BLAS told Brenda that if he did not receive $8,000 from her

that BLAS would discontinue Brenda’s access to the mail box

the next morning.

 

 

 

 

 

 

All in violations of Title 18, United States Code, Section 1951.

COUNTS SEVEN THROUGH THIRTEEN: TRAVEL ACT BRIBERY
14. From in or about November 2018, and continuing until in or about July 2019, the
Defendant, JESSE MEDIOLA BLAS, engaged in an arrangement with Brenda under which

INDICTMENT - 4

Case 1:19-cr-00036 Document1 Filed 09/18/19 Page 4 of 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

BLAS would receive and agreed to receive cash bribe payments in order to perform one of his

official duties as Mayor of the Village of Yona.

15. On or about the dates listed below, in the District of Guam and elsewhere, the

Defendant, JESSE MENDIOLA BLAS, did knowingly and intentionally use, and cause to be

used a facility in interstate commerce, as described below, with the intent to promote, manage,

establish, carry on and facilitate the promotion, management, establishment and carrying on of

such unlawful activity, to wit: bribery in violation of Title 9, Guam Code Annotated Section

49.30; and thereafter did perform and cause the performance and attempted performance of an

act to promote, manage, establish and carry on, and to facilitate the promotion, management,

establishment and carrying on of said unlawful activity, as described below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT DATE USE OF DESCRIPTION
INTERSTATE
FACILITY
7 November 21, 2018 Cellular telephone Call from Brenda to BLAS
8 December 11, 2018 Cellular telephone Call from Brenda to BLAS
9 December 20, 2018 Cellular telephone Call from Brenda to BLAS
10 January 3, 2019 Cellular telephone Call from Brenda to BLAS
11 January 12, 2019 Cellular telephone Call from Brenda to BLAS
12 January 15, 2019 Cellular telephone Call from Brenda to BLAS
13 March 21, 2019 Cellular telephone Call from Brenda to BLAS

 

All in violation of Title 18, United States Code, Sections 1952(a)(3) and (b)(2).

16. The allegations contained in Paragraphs 1-15 of this Indictment are hereby realleged and

NOTICE OF FORFEITURE

INDICTMENT - 5

Case 1:19-cr-00036 Document1 Filed 09/18/19 Page 5 of 7

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United
States Code, Section 981(a)(1)(c) and Title 28 United States Code, Section 2461.

17. Upon conviction of the offenses in violation of Title 18 United States Code, § 1951, as
set forth in Counts One through Six, and §§ 1952(a)(3) and (b)(2) as set forth in Counts Seven
through Thirteen of this Indictment, the defendant, JESSE MENDIOLA BLAS, shall forfeit to

the United States of America any property real and personal, which constitutes and is derived

from proceeds traceable to such violations. The property to be forfeited includes, but is not
limited to, the following:
MONEY JUDGMENT
A sum of money representing the amount of proceeds obtained as a result of the
offense.
If any of the property described above, as a result of any act or omission
of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty,
Ht
Ht
Ht
Hf
if
INDICTMENT - 6

Case 1:19-cr-00036 Document1 Filed 09/18/19 Page 6 of 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

   

2461(c).
DATED this 18. day of September, 2019.
A TRUE BILL. y
SHAWN N. ANDERSON
United States Attomey
By:
Assistant US. Attorney

INDICTMENT - 7

Case 1:19-cr-00036 Document 1 Filed 09/18/19 Page 7 of 7

 
